DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
	Claims 21-23, 25-29, 31-36 and 38-43 are pending.
	Claims 21, 26, and 33 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-39 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa et al. (hereinafter Antipa, U.S. Patent Application Publication No. 2015/0169518 A1, filed 12/16/2013, published 06/18/2015) in view of Perantatos et al (hereinafter Perantatos U.S. Patent Application Publication No. 2006/0212790 A1, filed 03/18/2005, published 09/21/2006), and in further view of Gouesbet et al. (hereinafter Gouesbet, U.S. Patent Application Publication No. 2009/0305743 A1, filed 04/03/2007, published 12/10/2009), and in further view of Maghoul et al. (hereinafter Maghoul, U.S. Patent Application Publication No. 2010/0083163 A1, filed 09/29/2008, published 04/01/2010).
Regarding independent claim 21, Antipa teaches:
A device comprising:
one or more processors (see Antipa at least Fig. 8, 802);
one or more computer-readable media that (see Antipa at least Fig. 8, 804, 806, 816), when executed by the one or more processors, cause the one or more processors to perform operations comprising:
rendering a web page comprising visual elements, the web page, when rendered, comprising a rendered web page; generating cells that are interactable, wherein an individual cell of the cells corresponds to an individual visual element of the visual elements (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, the first web page 302 is rendered in a form that is un-editable. A second web page is then created as an editable overlay to the first web page 302 and allows the user to edit the first web page 302).
receiving an indication of a user gesture indicating movement of a visual element of the visual elements to a new location (at least p. 3, [0031]; Figure 4 [Wingdings font/0xE0] Antipa teaches an editable web page 400 where the user has chosen to be in editing mode. The web page 400 includes one or more components 402A-402F, with each component 402A-402F having an invisible overlay in an outer frame so that when a user interacts with what he thinks are the components 402A-402F, he is interacting with configuration objects in the outer frame. One or more editing functions 404 are also displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing functions 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted here as areas where additional components could be added via dragging. The dragging function allows the user to at least add components to an existing layout of components (see p. 3, [0031]; Fig. 4)).
Antipa fails to explicitly teach:
determining, in association with the user gesture, that the visual element is proximate to a subset of the visual elements having a dynamic configuration on a portion of the web page relative to another of the visual elements that is excluded from the subset, …
However, Perantatos teaches:
determining, in association with the user gesture, that the visual element is proximate to a subset of the visual elements having a dynamic configuration on a portion of the web page relative to another of the visual elements that is excluded from the subset … (at least pp. 3-4 [0026]-[0028]; Figure 3 [Wingdings font/0xE0] Perantatos teaches methods for managing the elements of a web page that allows for quick and efficient reorganization of web page elements (e.g. hyperlinks); the reorganization, via drag-and-drop actions, provides visual feedback to the web page editor/author. A visual indicator in the form of a mouse cursor changes to a 4-way arrow for providing a visual indication to the editor/author that the selected web page element (e.g. hyperlink) will be moved to a different location (e.g. proximate to other hyperlinks). Further, another visual indicator in the form of a horizontal line or bar 300 snaps into a position at which the dropped link will be positioned based on the current location of the 4-way cursor 300 if the user releases the cursor. This visual indicator also indicates proximity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Perantatos with that of Antipa as both inventions are related to the arrangement of content on a display screen. Adding the teaching a Perantatos provides Antipa with a visual indicator that indicates movement and/or relocation of an element or elements of content during a drag-and-drop operation by the editor.
Antipa and Perantatos fail to explicitly teach:
the dynamic configuration being based at least in part on an orientation of the device.
However, Gouesbet teaches:
the dynamic configuration being based at least in part on an orientation of the device (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gouesbet with those of Antipa and Perantatos as all three inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Gouesbet provides content in Antipa and Perantatos with the ability to efficiently adapt its organization or layout to determined screen orientation of the device to which the content is displayed.
Antipa, Perantatos and Gouesbet fails to explicitly teach:
wherein (i) when the device is associated with a first orientation when the web page is rendered, the subset of the visual elements is associated with a first configuration, wherein in the first configuration, individual visual elements of the subset of visual elements are associated with a first order, and
(ii) when the device is associated with a second orientation when the web page is rendered, the subset of the visual elements is associated with a second configuration that is different than the first configuration, wherein, in the second configuration, individual visual elements of the subset of visual elements are associated with a second order.
However, Maghoul teaches:
wherein (i) when the device is associated with a first orientation when the web page is rendered, the subset of the visual elements is associated with a first configuration, wherein in the first configuration, individual visual elements of the subset of visual elements are associated with a first order, and (ii) when the device is associated with a second orientation when the web page is rendered, the subset of the visual elements is associated with a second configuration that is different than the first configuration, wherein, in the second configuration, individual visual elements of the subset of visual elements are associated with a second order (at least Abstract; pp. 3-4, [0027]-[0036]; p. 4, [0037]-[0041]; Figures 4, 7 [Wingdings font/0xE0] Maghoul teaches a method of optimizing webpage content (e.g., “content chunks”; see p. 3, [0028] of Maghoul for definition) based on a screen orientation of a device. At step 410, the mobile device detects an orientation of the screen of a mobile device, at step 414, a webpage template management system modifies (e.g. reorders) the collected webpage content based on the screen orientation of the mobile device. The reordering of the “content chunks” is also dependent upon “focus priorities” assigned the individual “content chunks”. In Fig. 7 (see p. 4, [0038] of Maghoul), the position of “content chunks” are modified according to the screen orientation of the mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Maghoul with those of Antipa, Perantatos and Gouesbet as all of these inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Maghoul applies webpage optimization techniques to the displayed content in Antipa, Perantatos and Gouesbet such that the location (position, order) of content may be altered in response to a change in device/screen orientation.
Antipa fails to explicitly teach:
Note: this limitation may be interpreted such that option (a) does not require the location to be “proximate”.

rendering an indicator to indicate that, if at least one of (a) a current location of the visual element or (b) the new location of the visual element is proximate to the subset of the visual elements, the visual element will be rendered based at least in part on the first configuration or the second configuration of the subset of the visual elements.
However, Perantatos teaches:
rendering an indicator to indicate that, if at least one of (a) a current location of the visual element or (b) the new location of the visual element is proximate to the subset of the visual elements, the visual element will be rendered based at least in part on the first configuration or the second configuration of the subset of the visual elements (at least p. 1, [0007]-[0008]; pp. 3-4, [0025]-[0033]; Figures 2-4, 6 [Wingdings font/0xE0] Perantatos teaches target-conditional display of different visual indicators (visual feedback) during an edit-mode dragging/dropping (moving) operation. That is, potential targets of a drag/drop operation may (or may not) have an applied “condition” (e.g. Perantatos calls this “group-level ordering”, lock) that dictates what may (or may not) happen to content that is dragged/dropped into (onto) the target. These different outcomes determine what visual indicator is displayed to the user. For example, if the target has a “group-level ordering” condition applied to it, content dropped into (onto) the target may be alphabetized according to the target content. This is indicated by a box visual indicator. If the target does not have a “group-level ordering” condition applied to it, then content dragged/dropped into (onto) the target will not be alphabetized with the target content. This is indicated by a horizontal bar. Hence, the target of the drag and drop operation may have a “dynamic configuration” in that content comprising the target may alter content being dropped into it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Perantatos with that of Antipa as both inventions are related to the arrangement of content on a display screen. Adding the teaching a Perantatos provides Antipa with a visual indicator that provides information to the user as to the consequence(s) of dragging/dropping (e.g. moving and/or relocating) of an element or elements of content.
Antipa and Perantatos fail to explicitly teach:
depending on whether the device is associated with the first orientation or the second orientation when the web page is rendered.
However, Gouesbet teaches:
depending on whether the device is associated with the first orientation or the second orientation when the web page is rendered (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gouesbet with those of Antipa and Perantatos as all three inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Gouesbet provides content in Antipa and Perantatos with the ability to efficiently adapt its organization or layout to determined screen orientation of the device to which the content is displayed.

Regarding dependent claim 22, Antipa teaches:
generating the cells comprises receiving layout data describing locations and sizes for individual visual elements of the visual elements; and generating the cells based at least in part on the layout data (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, the first web page 302 is rendered in a form that is un-editable. A second web page is then created as an editable overlay to the first web page 302).

Regarding dependent claim 23, Antipa and Perantatos fail to explicitly teach:
generating the cells based at least in part on at least one of the first orientation or the second orientation.
However, Gouesbet teaches:
generating the cells based at least in part on at least one of the first orientation or the second orientation (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gouesbet with those of Antipa and Perantatos as all three inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Gouesbet provides content in Antipa and Perantatos with the ability to efficiently adapt its organization or layout to determined screen orientation of the device to which the content is displayed.

Regarding dependent claim 25, Antipa, Perantatos and Gouesbet fail to explicitly teach:
detecting a change to an orientation of a display of the device; rendering, based at least in part on detecting the change to the orientation of the display, a new web page comprising the visual elements that are at least one of (i) in a different location, (ii) in a different order, or (iii) or a different size; and generating new cells based on the new web page.
However, Maghoul teaches:
detecting a change to an orientation of a display of the device; rendering, based at least in part on detecting the change to the orientation of the display, a new web page comprising the visual elements that are at least one of (i) in a different location, (ii) in a different order, or (iii) or a different size; and generating new cells based on the new web page (at least Abstract; pp. 3-4, [0027]-[0036]; p. 4, [0037]-[0041]; Figures 4, 7 [Wingdings font/0xE0] Maghoul teaches a method of optimizing webpage content (e.g., “content chunks”; see p. 3, [0028] of Maghoul for definition) based on a screen orientation of a device. At step 410, the mobile device detects an orientation of the screen of a mobile device, at step 414, a webpage template management system modifies (e.g. reorders) the collected webpage content based on the screen orientation of the mobile device. The reordering of the “content chunks” is also dependent upon “focus priorities” assigned the individual “content chunks”. In Fig. 7 (see p. 4, [0038] of Maghoul), the position of “content chunks” are modified according to the screen orientation of the mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Maghoul with those of Antipa, Perantatos and Gouesbet as all of these inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Maghoul applies webpage optimization techniques to the displayed content in Antipa, Perantatos and Gouesbet such that the location (position, order) of content may be altered in response to a change in device/screen orientation.

Regarding independent claim 26, Antipa teaches:
A device comprising:
one or more processors (see Antipa at Fig. 8, item 802);
one or more computer-readable media that (see Antipa at Fig. 8, items 804, 806, 816), when executed by the one or more processors, cause the one or more processors to perform operations comprising:
presenting a user interface for editing a web page (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, a first web page is rendered that is un-editable. A second web page is then created as an editable overlay to the first web page)
receiving, via the user interface, an indication of a user gesture indicating movement of a visual element to a location (at least p. 3, [0031]-[0033]; Figure 4 [Wingdings font/0xE0] Antipa teaches an editable web page 400 where the user has chosen to be in editing mode. The web page 400 includes one or more components 402A-402F, with each component 402A-402F having an invisible overlay in an outer frame so that when a user interacts with what he thinks are the components 402A-402F, he is interacting with configuration objects in the outer frame. One or more editing functions 404 are also displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing functions 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted here as areas where additional components could be added via dragging. The dragging function allows the user to at least add components to an existing layout of components (see [0031])).
Antipa fails to explicitly teach:
determining, in association with the user gesture, that the visual element is proximate to a subset of the visual elements having a dynamic configuration on a portion of the web page relative to another of the visual elements that is excluded from the subset, …
However, Perantatos teaches:
determining, in association with the user gesture, that the visual element is proximate to a subset of the visual elements having a dynamic configuration on a portion of the web page relative to another of the visual elements that is excluded from the subset, …(at least pp. 3-4 [0026]-[0028]; Figure 3 [Wingdings font/0xE0] Perantatos teaches methods for managing the elements of a web page that allows for quick and efficient reorganization of web page elements (e.g. hyperlinks); the reorganization, via drag-and-drop actions, provides visual feedback to the web page editor/author. A visual indicator in the form of a mouse cursor changes to a 4-way arrow for providing a visual indication to the editor/author that the selected web page element (e.g. hyperlink) will be moved to a different location (e.g. proximate to other hyperlinks)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Perantatos with that of Antipa as both inventions are related to the arrangement of content on a display screen. Adding the teaching a Perantatos provides Antipa with a visual indicator that indicates movement and/or relocation of an element or elements of content during a drag-and-drop operation by the editor.
Antipa and Perantatos fail to explicitly teach:
the dynamic configuration being based at least in part on an orientation of the device.
However, Gouesbet teaches:
the dynamic configuration being based at least in part on an orientation of the device (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gouesbet with those of Antipa and Perantatos as all three inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Gouesbet provides content in Antipa and Perantatos with the ability to efficiently adapt its organization or layout to determined screen orientation of the device to which the content is displayed.
Antipa, Perantatos and Gouesbet fail to explicitly teach:
wherein: (i) when the device is associated with a first orientation when the web page is rendered, the subset of the visual elements is associated with a first configuration, wherein, in the first configuration, individual visual elements of the subset of visual elements are associated with a first order, and
(ii) when the device is associated with a second orientation when the web page is rendered, the subset of the visual elements is associated with a second configuration that is different that the first configuration, wherein, in the second configuration, individual visual elements of the subset of visual elements are associated with a second order;
However, Maghoul teaches:
wherein: (i) when the device is associated with a first orientation when the web page is rendered, the subset of the visual elements is associated with a first configuration, wherein, in the first configuration, individual visual elements of the subset of visual elements are associated with a first order, and (ii) when the device is associated with a second orientation when the web page is rendered, the subset of the visual elements is associated with a second configuration that is different that the first configuration, wherein, in the second configuration, individual visual elements of the subset of visual elements are associated with a second order (at least Abstract; pp. 3-4, [0027]-[0036]; p. 4, [0037]-[0041]; Figures 4, 7 [Wingdings font/0xE0] Maghoul teaches a method of optimizing webpage content (e.g., “content chunks”; see p. 3, [0028] of Maghoul for definition) based on a screen orientation of a device. At step 410, the mobile device detects an orientation of the screen of a mobile device, at step 414, a webpage template management system modifies (e.g. reorders) the collected webpage content based on the screen orientation of the mobile device. The reordering of the “content chunks” is also dependent upon “focus priorities” assigned the individual “content chunks”. In Fig. 7 (see p. 4, [0038] of Maghoul), the position of “content chunks” are modified according to the screen orientation of the mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Maghoul with those of Antipa, Perantatos and Gouesbet as all of these inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Maghoul applies webpage optimization techniques to the displayed content in Antipa, Perantatos and Gouesbet such that the location (position, order) of content may be altered in response to a change in device/screen orientation.
Antipa fails to explicitly teach:
rendering, via the user interface, an indicator to alert the user that, if the location is proximate to the subset of the visual elements, the visual element will be rendered based at least in part on the first configuration or the second configuration of the subset of visual elements,
However, Perantatos teaches:
rendering, via the user interface, an indicator to alert the user that, if the location is proximate to the subset of the visual elements, the visual element will be rendered based at least in part on the first configuration or the second configuration of the subset of visual elements (at least p. 1, [0007]-[0008]; pp. 3-4, [0025]-[0033]; Figures 2-4, 6 [Wingdings font/0xE0] Perantatos teaches target-conditional display of different visual indicators (visual feedback) during an edit-mode dragging/dropping (moving) operation. That is, potential targets of a drag/drop operation may (or may not) have an applied “condition” (e.g. Perantatos calls this “group-level ordering”, lock) that dictates what may (or may not) happen to content that is dragged/dropped into (onto) the target. These different outcomes determine what visual indicator is displayed to the user. For example, if the target has a “group-level ordering” condition applied to it, content dropped into (onto) the target may be alphabetized according to the target content. This is indicated by a box visual indicator. If the target does not have a “group-level ordering” condition applied to it, then content dragged/dropped into (onto) the target will not be alphabetized with the target content. This is indicated by a horizontal bar. Hence, the target of the drag and drop operation may have a “dynamic configuration” in that content comprising the target may alter content being dropped into it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Perantatos with that of Antipa as both inventions are related to the arrangement of content on a display screen. Adding the teaching a Perantatos provides Antipa with a visual indicator that provides information to the user as to the consequence(s) of dragging/dropping (e.g. moving and/or relocating) of an element or elements of content.
Antipa and Perantatos fail to explicitly teach:
depending on whether the device is associated with the first orientation or the second orientation when the web page is rendered.
However, Gouesbet teaches:
depending on whether the device is associated with the first orientation or the second orientation when the web page is rendered (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gouesbet with those of Antipa and Perantatos as all three inventions are related to the creation or editing and arrangement of content on a display screen. Adding the teaching of Gouesbet provides content in Antipa and Perantatos with the ability to efficiently adapt its organization or layout to determined screen orientation of the device to which the content is displayed.

Regarding dependent claim 27, Antipa teaches:
prior to presenting the user interface for editing the web page: receiving layout data describing locations and sizes for individual visual elements of one or more visual elements associated with the web page; and generating, based at least in part on at least one of the layout data, an overlay comprising one or more cells (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is actually interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, the first web page 302 is rendered in a form that is un-editable. A second web page is then created as an editable overlay to the first web page 302).

Regarding dependent claim 28, Antipa teaches:
determining a cell to which a visual element corresponds; generating, based at least in part on a portion of the layout data associated with the cell, an image of the visual element; responsive to receiving the indication of the user gesture, sending instructions to render the image of the visual element in the location; and updating the web page based at least in part on the rendered image of the visual element (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is actually interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, the first web page 302 is rendered in a form that is un-editable. A second web page is then created as an editable overlay to the first web page 302).

Regarding dependent claim 29, Antipa teaches:
rendering an insertion point representing a placement of the visual element on the web page if the user gesture is terminated, wherein the insertion point comprises a visual marking corresponding to an edge of a proximate cell of the one or more cells (at least pp. 3-4, [0031], [0035]-[0037]; Figures 4, 6-7 [Wingdings font/0xE0] Antipa, in Fig. 4, illustrates an editable web page 400 in editing mode chosen by the user. One or more editing functions 404 are displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing function 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted, in Fig. 4, as areas where additional components could be added by dragging. These additional editing functions 406 act as insertion points created in response to the dragging operation).

Regarding dependent claim 31, Antipa teaches:
rendering, prior to receiving the indication of the user gesture and responsive to receiving an indication of a different user gesture, a tooltip associated with one or more options for enabling at least movement of the visual element, wherein the one or more options are determined based at least in part on a type of the visual element (at least pp. 3-4, [0031], [0035]-[0037]; Figures 4, 6-7 [Wingdings font/0xE0] Antipa, in Fig. 4, illustrates an editable web page 400 in editing mode chosen by the user. One or more editing functions 404 are displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing function 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted, in Fig. 4, as areas where additional components could be added by dragging).

Regarding dependent claim 32, Antipa teaches:
rendering a tooltip comprising one or more options, each option corresponding to a predetermined type of visual element; determining a selection of an option of the one or more options of the tooltip; rendering a visual representation of an element type corresponding to the option selected, wherein the visual element corresponds to the visual representation and wherein the user gesture indicates movement of the visual element from a location proximate the tooltip to a location proximate a cell of one or more cells associated with an overlay positioned above a rendered web page via the user interface; and responsive to receiving the indication of the user gesture, sending instructions to render the visual element in the location associated with the overlay (at least pp. 3-4, [0031], [0035]-[0037]; Figures 4, 6-7 [Wingdings font/0xE0] Antipa, in Fig. 4, illustrates an editable web page 400 in editing mode chosen by the user. One or more editing functions 404 are displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing function 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted, in Fig. 4, as areas where additional components could be added by dragging).

Regarding claims 33-36 and 38-39, claims 33-36 and 38-39 merely recite a method for execution on the device of claims 26-29 and 31-32, respectively. Thus, Antipa in view of Perantatos, Gouesbet and Maghoul teaches every limitation of claims 33-36 and 38-39, and provides proper motivation, as indicated in the rejections of claims 26-29 and 31-32.

Regarding dependent claim 42, Antipa teaches:
generating the overlay further based at least in part on at least one of the first orientation or the second orientation (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is actually interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, the first web page 302 is rendered in a form that is un-editable. A second web page is then created as an editable overlay to the first web page 302 and allows the user to edit the first web page 302. Further, based at least on the Figures, Antipa’s overlay would appear to be generated such that the screen is in a landscape orientation).

Regarding dependent claim 43, Antipa teaches:
generating the overlay further based at least in part on at least one of the first orientation or the second orientation (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is actually interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, the first web page 302 is rendered in a form that is un-editable. A second web page is then created as an editable overlay to the first web page 302 and allows the user to edit the first web page 302. Further, based at least on the Figures, Antipa’s overlay would appear to be generated such that the screen is in a landscape orientation).






Claims 40 and 41 rejected under 35 U.S.C. 103 as being unpatentable over Antipa, in view of Perantatos, and in further view of Gouesbet, and in further view of Maghoul, and in further view of Kelly (U.S. Patent Application Publication No. 2006/0136822 A1, filed 12/22/2004, published 06/22/2006).
Regarding dependent claim 40, Antipa, Perantatos, Gouesbet and Maghoul fail to explicitly teach:
rendering via the user interface, a plurality of web page templates; receiving a selection of a web page template of the web page templates; and rendering the user interface for editing the web page, wherein the web page is based at least in part on the selected web page template.
However, Kelly teaches:
displaying via the user interface, a plurality of web page templates; receiving a selection of a web page template of the web page templates; and presenting the user interface for editing the web page, wherein the web page is based at least in part on the selected web page template (at least pp. 3-4, [0022]-[0031]; Figures 2-3 [Wingdings font/0xE0] Kelly teaches a method for creating/editing a web page that includes initial selection of a template (layout) from a collection of templates (see Fig. 3) using a design wizard UI. From there, editing may commence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kelly with that of Antipa, Perantatos, Gouesbet and Maghoul as all of these inventions are related to the arrangement of content on a display screen and/or editing thereof. Adding the teaching a Kelly provides Antipa, Perantatos, Gouesbet and Maghoul with an easy to use design wizard for creating/editing a web page that includes the ability of selecting from a variety of ready-made sample design templates or layouts that speeds up the process of creating/editing and eventual publishing of a web page.

Regarding dependent claim 41, Antipa, Perantatos, Gouesbet and Maghoul fail to explicitly teach:
rendering via a user interface presented for editing the web page, a plurality of web page templates; receiving a selection of a web page template of the web page templates; and rendering the user interface for editing the web page, wherein the web page is based at least in part on the selected web page template, and wherein the web page is rendered within the user interface.
However, Kelly teaches:
rendering via a user interface presented for editing the web page, a plurality of web page templates; receiving a selection of a web page template of the web page templates; and rendering the user interface for editing the web page, wherein the web page is based at least in part on the selected web page template, and wherein the web page is rendered within the user interface (at least pp. 3-4, [0022]-[0031]; Figures 2-3 [Wingdings font/0xE0] Kelly teaches a method for creating/editing a web page that includes initial selection of a template (layout) from a collection of templates (see Fig. 3) using a design wizard UI. From there, editing may commence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kelly with that of Antipa, Perantatos, Gouesbet and Maghoul as all of these inventions are related to the arrangement of content on a display screen and/or editing thereof. Adding the teaching a Kelly provides Antipa, Perantatos, Gouesbet and Maghoul with an easy to use design wizard for creating/editing a web page that includes the ability of selecting from a variety of ready-made sample design templates or layouts that speeds up the process of creating/editing and eventual publishing of a web page.

Response to Arguments
	Regarding the previous rejection of independent claim 21, Applicant has amended claim 21 as indicated below:

21. 	A device comprising:
one or more processors;
one or more computer-readable media that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
rendering a web page comprising visual elements, the web page, when rendered, comprising a rendered web page;
generating cells that are interactable, wherein an individual cell of the cells corresponds to an individual visual element of the visual elements;
receiving an indication of a user gesture indicating movement of a visual element of the visual elements to a new location;
determining, in association with the user gesture, that the visual element is proximate to a subset of the visual elements having a dynamic configuration on a portion of the web page relative to another of the visual elements that is excluded from the subset, the dynamic configuration being based at least in part on an orientation of the device, 
wherein:
(i) when the device is associated with a first orientation when the web page is rendered, the subset of the visual elements is associated with a first configuration, wherein, in the first configuration, individual visual elements of the subset of the visual elements are associated with a first order, and
(ii) when the device is associated with a second orientation when the web page is rendered, the subset of the visual elements is associated with a second configuration that is different than the first configuration, wherein, in the second configuration, individual visual elements of the subset of the visual elements are associated with second order; and
rendering an indicator to indicate that, if at least one of
(a) a current location of the visual element or
(b) the new location of the visual element
is proximate to the subset of the visual elements, the visual element will be rendered based at least in part on the first configuration or the second configuration of the subset of the visual elements,
depending on whether the device is associated with the first orientation or the second orientation when the web page is rendered.

Applicant argues that the prior art of Rimmer fails to teach 

(i) when the device is associated with a first orientation when the web page is rendered, the subset of the visual elements is associated with a first configuration, wherein, in the first configuration, individual visual elements of the subset of the visual elements are associated with a first order, and
(ii) when the device is associated with a second orientation when the web page is rendered, the subset of the visual elements is associated with a second configuration that is different than the first configuration, wherein, in the second configuration, individual visual elements of the subset of the visual elements are associated with second order; and

because Rimmer essentially teaches a change in a first/second size of individual elements of a subset upon the device changing orientation, and not a change in a first/second order of individual elements of a subset upon the device changing orientation.

	The Examiner agrees with Applicant that Rimmer fails to teach these limitations.

	However, the prior arts of Maghoul et al. (US 2010/0083163 A1) and Setlur et al. (US 2008/0209442 A1) teach this limitation.
	The Examiner notes that the change of order of individual elements of the subset can be generally interpreted as, given a column of 3 individual elements (e.g. stacked on top of one another; the top assigned the number 1, the middle the number 2, and the bottom, the number 3) in portrait (vertical) orientation, when the device is rotated to a landscape or (horizontal) orientation, the column of 3 individual elements becomes a row of individual elements with the element labeled number 1 now (for a clockwise  rotation by 90 degrees) left of the other two elements to the right. Thus, a change of order of individual elements of the subset has occurred.
	In Maghoul, a webpage comprises “content chunks” that may change in position (e.g. order) when a screen (e.g. device) orientation is changed. (see Figures 4, and particularly Figure 7, step 708)
	In Setlur, (compare Figure 2 with Figure 3), the order of the Icons (1-6) changes when the device changes orientation. See also Figures 4A-D.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
06/04/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177